DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, paragraph [e.g., 0001] of the disclosure requires correction.  Furthermore, any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 9 of U.S. Patent No. 10,773,089. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed towards a system and/or delivery device for delivering an implantable, leadless pacing device comprising a tubular member including a lumen, a distal holding section secured to said tubular member and a deployment funnel configured to permit fluid flow from the lumen into the distal holding section when the deployment funnel is in the retracted position.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-14 & 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmidt et al. (US 2015/0051615).
The applied reference has a common inventor(s) (Haasl et al.) and assignee (Cardiac Pacemakers) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Schmidt et al. discloses:

1. A system for delivering an implantable leadless pacing device (e.g., element 100/300), the delivery device comprising: an elongate tubular member (e.g., via the disclosed outer tubular member/sheath 370) including a lumen extending therethrough; a distal holding section (e.g., element 146) secured to and extending distally of a distal end of the elongate tubular member, the distal holding section defining a cavity therein and a distal opening; a deployment shaft (e.g., via the disclosed shaft member 142) slidingly disposed within the lumen of the elongate tubular member, the deployment shaft including a lumen extending therethrough; a deployment funnel secured to a distal end of the deployment shaft (e.g., via the disclosed deflection/actuation mechanism 156) , the deployment funnel moveable 

2. The system of claim 1, wherein actuation of the deployment funnel from the retracted position to the advanced position advances the leadless pacing device from the distal opening of the distal holding section (e.g., [0045]-[0046]).

3. The system of claim 1, wherein the deployment funnel comprises one or more flow paths on a radially inwardly facing surface of the deployment funnel in order to permit fluid to flow past the docking member from the lumen of the deployment shaft in the retracted position (e.g.,  via the disclosed conductive pathways 151 that further include openings in the wall of the distal holding section that allow for fluid communication, [0043]).

4. The system of claim 3, wherein the one or more flow paths are recesses, grooves or notches (e.g., see Fig 2A).



6. The system of claim 1, further comprising: a tether (e.g. via the disclosed pull wires) extending through the lumen of the deployment shaft; and a tether retention structure provided with the docking member; wherein the tether is engaged with the tether retention structure {(e.g., [0046]-[0049] & (Fig 2)}.

7. The system of claim 6, wherein the tether passes around the tether retention structure such that the tether includes first and second elongate portions extending proximal of the tether retention structure through the lumen of the deployment shaft alongside one another {(e.g., [0046]-[0049] & (Fig 2)}.

8. The system of claim 1, wherein the deployment funnel comprises one or more flow paths on a radially outwardly facing surface of the deployment funnel in order to permit fluid to flow past the docking member from the lumen of the elongate tubular member into the cavity of the distal holding section in the retracted position [e.g., 0043].

10. A system for delivering an implantable leadless pacing device, the delivery device comprising: an elongate tubular member including a lumen extending therethrough; a distal holding section secured to and extending distally of a distal end of the elongate tubular member, the distal holding section defining a cavity therein and a distal opening; a deployment shaft slidingly disposed within the lumen of the 

11. The system of claim 10, wherein the one or more flow paths are recesses, grooves or notches formed in the inwardly facing surface of the deployment funnel (e.g., see Fig 2A).

12. The system of claim 10, further comprising: a tether extending through the lumen of the deployment shaft; and a tether retention structure provided with the docking member; wherein the tether is engaged with the tether retention structure {(e.g., [0046]-[0049] & (Fig 2)}.

13. The system of claim 12, wherein the tether passes around the tether retention structure such that the tether includes first and second elongate portions extending proximal of the tether retention structure through the lumen of the deployment shaft alongside one another {(e.g., [0046]-[0049] & (Fig 2)}.

14. The system of claim 10, wherein the deployment funnel comprises one or more flow paths on a radially outwardly facing surface of the deployment funnel in order to permit fluid to flow past the 

16. A method of delivering a leadless pacing device, comprising: advancing a leadless pacing device through a vasculature of a patient with a delivery catheter, the leadless pacing device including a housing and a docking member extending proximally from the housing, the delivery catheter comprising: an elongate tubular member including a lumen extending therethrough; a distal holding section secured to and extending distally of a distal end of the elongate tubular member, the distal holding section defining a cavity therein and a distal opening; a deployment shaft slidingly disposed within the lumen of the elongate tubular member, the deployment shaft including a lumen extending therethrough; and a deployment funnel secured to a distal end of the deployment shaft, the deployment funnel moveable longitudinally between a retracted position and an advanced position;
the leadless pacing device being disposed in the cavity of the distal holding section with the docking member of the leadless pacing device seated against the deployment funnel in the retracted position;
providing a continuous supply of fluid through the lumen of the deployment shaft, wherein the fluid supplied through the lumen of the deployment shaft flows through one or more fluid flow paths passing between the docking member and a radially inwardly facing surface of the deployment funnel into the cavity of the distal holding section {e.g., [0036]-[0040], [0043], [0046]-[0048], [0058] & (Figs 1-2A & 4)}.



18. The method of claim 16, further comprising: a tether extending through the lumen of the deployment shaft; and a tether retention structure provided with the docking member; wherein the tether is engaged with the tether retention structure {(e.g., [0046]-[0049] & (Fig 2)}.

19. The method of claim 18, wherein the tether passes around the tether retention structure such that the tether includes first and second elongate portions extending proximal of the tether retention structure through the lumen of the deployment shaft alongside one another {(e.g., [0046]-[0049] & (Fig 2)}.

20. The method of claim 16, further comprising: moving the deployment funnel from the retracted position to the advanced position to deploy the leadless pacing device out of the distal opening {e.g., [0036]-[0040] & (Fig 1)}.
Allowable Subject Matter
Claims 9 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art (as cited) fails to disclose, suggest and/or teach the deployment funnel including a fluted periphery defining the one or more flow paths. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792